Title: Bernard McMahon to Thomas Jefferson, 24 November 1812
From: McMahon, Bernard
To: Jefferson, Thomas


          Dear Sir, Philadelphia 24th Novr 1812 
          By this mail I send you a small box of Hyacinth roots, to be planted in the open ground, as soon as you shall have received them; they are of the first rate kinds, and nearly of as many varieties as roots: with due attention they will bring you into a stock of the best kinds.
          Accept Sir my most sincere thanks for your various kindnesses to me, and believe me to be Sir,
          Your truly sincere wellwisher,Bernd McMahon.
        